RESPONSE, TO PETITION FOR REHEARING.
Opinion by
Judge Lindsay :
It does not matter that the debts of Voorhies & Co. and D. W. Jones & Co. were contracted after E. Hutchinson & Co. purchased the bill; they took it with notice of its infirmities. The contract for the interest therein embraced was illegal and void. Munday was under no legal obligation to pay it, or any part of it. If he had paid it he might have recovered it back by suit. Voorhies & Co. and Jones & Co., his creditors, occupy as favorable an attitude as their debtor. Hutchinson & Co. could take no vested right, as assignees of a void contract. Nor does it matter that appellants did not present their petition setting up claim to this usury, until after the sureties’ mortgage was foreclosed. The contest was not as to the sale of the mortgaged property, but as to the application of the proceeds of the sales.
The court expressly reserved the power to adjudicate as to the usury contained in the bill, notwithstanding its judgment foreclosing the mortgage.
To hold that a debtor or his creditors might recover back money paid under a contract declared void by Sec. 8, Chapter 55, Revised Statutes, and can not resist the judgmtent, would be to stick to the letter and disregard the spirit and intention of the statutes. Petition overruled.